IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40548
                         Summary Calendar



WENDELL K. WASHINGTON,

                                           Plaintiff-Appellant,

versus

R. MILLER, Correctional Officer III; J. ALFORD,
Warden; P. ADAMS, Property Officer,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:97-CV-403
                        - - - - - - - - - -
                         December 13, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wendell K. Washington, a Texas prisoner (# 649796), appeals

from the district court’s sua sponte dismissal of his 42 U.S.C.

§ 1983 civil rights complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2), following a hearing pursuant to Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985).   Washington alleged that the

defendants improperly confiscated personal property from his cell

in both September 1997 and January 1998.    In an amended

complaint, he also maintained that they filed a false


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40548
                                -2-

disciplinary charge against him in retaliation for, inter alia,

his having filed the original complaint and that he was convicted

of such charge in violation of his due process rights.

     The district court did not abuse its discretion in

concluding that Washington’s claims were frivolous.   See Berry v.

Brady, 192 F.3d 504, 507 (5th Cir. 1999).   Washington failed to

state a cognizable constitutional claim regarding the deprivation

of his property because Texas provides an adequate

postdeprivation remedy.   See Murphy v. Collins, 26 F.3d 541, 543

(5th Cir. 1994).   Because of the confusing and inconsistent

nature of the cumulative allegations he has made in support of

his retaliation claim, Washington failed to establish a

“chronology of events” from which a retaliatory motive could be

inferred.   See Woods v. Smith, 60 F.3d 1161, 1164-66 (5th Cir.

1995).   Finally, insofar as Washington has asserted that his due

process rights were violated at his disciplinary hearing, the

punishments imposed for the purported disciplinary violation did

not implicate a constitutionally cognizable liberty interest.

See Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Luken v.

Scott, 71 F.3d 192, 193 (5th Cir. 1995).

     AFFIRMED.